01/22/2021
                 IN THE SUPREME COURT OF TENNESSEE
                           Assigned on Briefs May 28, 2020

            IN RE: WINSTON BRADSHAW SITTON, BPR #018440

                       ___________________________________

                           No. M2020-00401-SC-BAR-BP
                       ___________________________________


SHARON G. LEE, J., concurring in Section III, not joining in Sections I and II.

       I join only in Section III of the majority opinion, agreeing that we should increase
Mr. Sitton’s punishment to a four-year suspension from the practice of law with one year
on active suspension and the remainder on probation.

       I do not join in Sections I and II because those sections exceed the scope of our
review under Tennessee Supreme Court Rule 9, section 15.4 and this Court’s March 20,
2020 Order. See Order, In re Sitton, No. M2020-00401-SC-BAR-BP (Tenn. Mar. 20, 2020)
(order deeming attorney discipline to be “inadequate” and “propos[ing] that the punishment
should be increased”).

       Under Tennessee Supreme Court Rule 9, section 15.3(a), the Hearing Panel
submitted its findings to the Board of Professional Responsibility. The Board and Mr.
Sitton could have appealed the Hearing Panel’s findings, but neither did. Tenn. Sup. Ct. R.
9, § 15.3(b). The Board then filed a proposed Order of Enforcement with this Court for
review of the recommended punishment “with a view to attaining uniformity of
punishment . . . and appropriateness of punishment under the circumstances of [the]
particular case.” Id. § 15.4(b). Based on Rule 9, section 15.4(c), this Court found that the
“proposed punishment seems inadequate. . . . Accordingly, this Court propose[d] that the
punishment should be increased.” Order, In re Sitton, No. M2020-00401-SC-BAR-BP
(Tenn. Mar. 20, 2020).

       Thus, the only issue for review under Rule 9, section 15.4(c) and the Court’s Order
was whether we should increase Mr. Sitton’s punishment. Yet in Section I, the majority
addressed Mr. Sitton’s various complaints about how the Hearing Panel handled his case,
finding Mr. Sitton’s complaints had no merit. In Section II, the majority concluded that the
evidence supported the Hearing Panel’s decision that Mr. Sitton violated sections 8.4(a)
and (d) of the Rules of Professional Conduct. Only in Section III did the majority address
the inadequacy of Mr. Sitton’s punishment.
      Sections I and II exceed the scope of this Court’s review under Rule 9 and the
Court’s Order and are dicta. Thus, I join only in Section III of the majority opinion.




                                                    ___________________________
                                                    SHARON G. LEE, JUSTICE